Opinion
Per Curiam,
We affirm the denial by the court below of the motion by James D. Carter to vacate the order of that court dismissing charges against the relators, Samuel Miller and Jo-Ann Miller and discharging them on May 4, 1967 by virtue of a writ of habeas corpus.
We find that James D. Carter, the private prosecutor, was not present at the hearing on the writ of habeas corpus, and was neither subpoenaed nor served with prior notice thereof. Accordingly, the costs imposed against him by the court below in said proceedings are remitted and placed on the county.